                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7                                NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9

                                  10     AVAYA INC.,                                     Case No. 19-cv-00565-SI
                                  11                   Plaintiff,                        ORDER VACATING HEARING ON
                                                                                         MOTIONS TO DISMISS FOR LACK
                                  12              v.                                     OF PERSONAL JURISDICTION FILED
Northern District of California
 United States District Court




                                                                                         BY DEFENDANTS HINES, DBSI LLC
                                  13     RAYMOND BRADLEY PEARCE, et al.,                 AND US VOICE & DATA LLC;
                                                                                         GRANTING PLAINTIFF’S REQUEST
                                  14                   Defendants.                       TO ALLOW JURISDICTIONAL
                                                                                         DISCOVERY
                                  15
                                                                                         Re: Dkt. Nos. 70, 86
                                  16

                                  17

                                  18
                                  19
                                              Defendants Hines, Dedicated Business Systems International, LLC (“DBSI”) and US Voice
                                  20
                                       and Data, LLC (“US Voice”) have filed motions to dismiss for lack of personal jurisdiction, and
                                  21
                                       those motions are scheduled for a hearing on July 12, 2019. Pursuant to Civil Local Rule 7-1(b),
                                  22
                                       the Court determines that these matters are suitable for resolution without oral argument and
                                  23
                                       VACATES the hearing. The motions to dismiss filed by defendants Atlas Systems, Inc. and
                                  24
                                       Telephone Man of America, LLC remain on calendar for July 12, 2019 at 10:00 a.m., and the
                                  25
                                       Court will hold the initial case management conference at 2:30 p.m. the same day with all
                                  26
                                       parties.
                                  27
                                              Plaintiff alleges that Hines, DBSI and US Voice, in addition to other defendants,
                                  28
                                   1   “perpetrat[ed] a massive illegal software piracy operation, which resulted in the theft and subsequent

                                   2   resale of thousands of unauthorized Avaya Internal Use Software Licenses (‘Internal Use Licenses’)

                                   3   to end customers duped into buying pirated software, rather than buying genuine Avaya software

                                   4   licenses through authorized Avaya distribution channels.” First Amended Compl. ¶ 1 (“FAC”).

                                   5   DBSI was an authorized Avaya reseller of software licenses until Avaya terminated the partnership

                                   6   in 2013. Id. ¶ 38. Plaintiff alleges that after the termination, DBSI continued to claim it was an

                                   7   authorized Avaya dealer on its website. Id. US Voice was also an authorized Avaya reseller from

                                   8   2014 to 2019, when Avaya terminated the partnership for cause. Id. ¶ 47. Hines is the sole member

                                   9   of DBSI and US Voice. Hines, DBSI and US Voice are New Jersey citizens.

                                  10          The parties dispute whether this Court has specific jurisdiction over defendants. Plaintiff

                                  11   asserts that defendants accessed Avaya’s Avaya Direct International (“ADI”) software license portal

                                  12   thousands of times, and that in doing so affirmatively agreed to terms of use that explicitly set forth
Northern District of California
 United States District Court




                                  13   exclusive jurisdiction in the Northern District of California. Plaintiff also argues that by virtue of

                                  14   accessing the ADI, defendants knew Avaya was a California resident and thus defendants

                                  15   intentionally infringed Avaya’s intellectual property rights knowing Avaya was located in

                                  16   California. Plaintiff has submitted a declaration from Avaya senior director Carey Gumbert stating

                                  17   that an account associated with DBSI’s email address accessed Avaya’s software licensing system

                                  18   over 13,000 times between 2016 to 2018, and over 5,000 times in 2018. Gumbert Decl. ¶ 2 (Dkt.

                                  19   No. 78-2). Avaya submitted another declaration from Avaya senior manager Lisa McCann stating

                                  20   that an account associated with US Voice’s email address accessed Avaya’s software licensing

                                  21   system over 300 times between 2015 to 2018, and over 200 times in 2018. McCann Decl. ¶ 2 (Dkt.

                                  22   No. 94-1). The McCann declaration also states that Avaya’s records show that US Voice sold

                                  23   several software licenses to California residents, and that Hines activated those licenses. Plaintiff

                                  24   has not submitted any evidence about the ADI portal or the terms of use, nor has plaintiff submitted

                                  25   the underlying Avaya records purportedly showing that US Voice sold licenses in California or that

                                  26   Hines activated those licenses.

                                  27          Hines has submitted declarations on his own behalf and on behalf of DBSI and US Voice.

                                  28   Hines states that to the best of his recollection, he, DBSI and US Voice have never affirmatively
                                                                                         2
                                   1   clicked to confirm acceptance of terms and conditions on the ADI portal, and that every agreement

                                   2   that Hines signed (in any capacity) with Avaya stated that New York was the forum state. See

                                   3   generally Hines Declarations (Dkt. Nos. 70-1 & 86-1). Hines also submitted a copy of the Avaya

                                   4   reseller agreement which states that New York is the forum state. Dkt. No. 86-1, Ex. A. Hines also

                                   5   states, inter alia, that DBSI and US Voice do not have any offices, representatives, or other physical

                                   6   presence in California, that less than 1% of DBSI’s revenue comes from California, and that US

                                   7   Voice receives no revenue from California. Id.

                                   8          For specific jurisdiction, the Ninth Circuit applies a three-part test: (1) the defendant

                                   9   purposefully directed its activities at residents of the forum or purposefully availed itself of the

                                  10   privilege of doing business in the forum; (2) the plaintiff’s claim arises out of or relates to those

                                  11   activities; and (3) the assertion of personal jurisdiction is reasonable and fair. Schwarzenegger v.

                                  12   Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004). The plaintiff bears the burden of proving
Northern District of California
 United States District Court




                                  13   the first two elements. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 477 (1985). If the plaintiff

                                  14   meets this burden, the defendant must present a “compelling case” that jurisdiction would be

                                  15   “unreasonable.” Id.

                                  16          The Court concludes that it is appropriate to defer ruling on the motions to dismiss, in order

                                  17   to allow plaintiff to conduct jurisdictional discovery. The factual record is disputed, and plaintiff

                                  18   has not submitted evidence showing that defendants were on notice that Avaya is a California

                                  19   resident or that defendants consented to jurisdiction in California, nor has provided a copy or

                                  20   screenshot of the referenced terms of use showing California is the forum state. Cf. Adobe Systems

                                  21   Inc., v. Blue Source Group, Inc. 125 F. Supp. 3d 945, 962 (N.D. Cal. 2015) (plaintiff submitted

                                  22   affidavit showing that its products displayed the plaintiff’s principal place of business in California

                                  23   and that the defendant sold and shipped at least one of the products); Warner Bros. Home Ent. Inc.

                                  24   v. Jimenez, No. CV 12–9160 FMO JEMX, 2013 WL 3397672, at *2 (C.D. Cal. July 8, 2013)

                                  25   (plaintiff presented evidence that the plaintiff’s packaging, “which defendant must copy in order to

                                  26   create and sell the infringing products[,] contains . . . plaintiff’s address in Burbank, California”);

                                  27   Cairo, Inc. v. Crossmedia Servs., Inc., No. C 04-04825 JW, 2005 WL 756610, at *4 (N.D. Cal. Apr.

                                  28   1, 2005) (holding that the use of the other party’s website gave “actual or imputed knowledge” of
                                                                                         3
                                   1   the website’s terms and effectively bound the party to the terms of use and the “forum selection

                                   2   clause therein”). The Court will set a discovery schedule at the July 12, 2019 case management

                                   3   conference.

                                   4

                                   5          IT IS SO ORDERED.

                                   6   Dated: July 9, 2019                        ______________________________________
                                                                                    SUSAN ILLSTON
                                   7                                                United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      4
